UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-4186



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JAMIE LEE GROOMS,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-01038-RBH-1)


Submitted:   September 16, 2008         Decided:   September 18, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.       Rose Mary Sheppard
Parham, Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jamie Lee Grooms pled guilty pursuant to a written plea

agreement to possession of a firearm by a felon, in violation of 18

U.S.C. § 922(g)(1) (2000).     Grooms was sentenced to 180 months’

imprisonment.    Finding no error, we affirm.

          On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no meritorious

grounds for appeal, but questioning whether the district court

fully complied with the requirements of Fed. R. Crim. P. 11.

Counsel also questions whether Grooms’s classification as an armed

career criminal complies with the Sixth Amendment. Although Grooms

was notified of his right to file a pro se supplemental brief, he

did not do so, and the Government elected not to file a responding

brief.

          Because Grooms did not seek to withdraw his guilty plea

in the district court, we review any alleged Rule 11 error for

plain error.    United States v. Martinez, 277 F.3d 517, 524-26 (4th

Cir. 2002).     To establish plain error, Grooms must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.       United States v. White, 405 F.3d

208, 215 (4th Cir. 2005).   We have reviewed the record and find no

error.

          Grooms also contends that his classification as an armed

career criminal violated the Sixth Amendment because it was based


                                   2
on prior convictions that were not charged in the indictment and

found by a jury beyond a reasonable doubt, nor admitted.                            After

United States v. Booker, 543 U.S. 220 (2005), sentencing courts are

still required to calculate the applicable advisory guideline range

based on appropriate findings of fact.               United States v. Moreland,

437 F.3d 424, 432 (4th Cir. 2006).                We have previously noted that

sentencing factors should continue to be evaluated based on the

preponderance of the evidence.              United States v. Morris, 429 F.3d

65, 72 (4th Cir. 2005).         Moreover, in United States v. Cheek, 415

F.3d 349, 352-54 (4th Cir. 2005), we specifically determined that

prior convictions used as a basis for enhancement under the Armed

Career Criminal Act need not be charged in the indictment nor

proven beyond a reasonable doubt.

             The district court followed the necessary procedural

steps in sentencing Grooms, appropriately treating the Sentencing

Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and weighing the relevant 18 U.S.C.

§ 3553(a) (2000) factors. See United States v. Davenport, 445 F.3d

366,   370   (4th     Cir.   2006).         Furthermore,       Grooms’s         180-month

sentence,     which    is    below    the       lowest   end   of    the    applicable

Guidelines    range    and    the    statutory       minimum,       may    be    presumed

reasonable.     See United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).    Thus, we conclude the district court did not abuse its




                                            3
discretion in imposing the chosen sentence.             See Gall v. United

States, 128 S. Ct. 586, 597 (2007).

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. Accordingly, we affirm the judgment of the district court.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.   If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   this   court       for   leave   to   withdraw   from

representation.   Counsel’s motion must state that a copy thereof

was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.

                                                                   AFFIRMED




                                      4